    Case 20-02804-jw             Doc 74      Filed 11/03/20 Entered 11/03/20 20:38:18                      Desc Main
                                             Document      Page 1 of 10



                                       UNITED STATES BANKRUPTCY COURT

                                           DISTRICT OF SOUTH CAROLINA



    IN RE:


    Terry Wayne Strickland
    Mattie Charlene Strickland

                                                                   CASE NO: 20-02804-jw
                                       DEBTOR(S)
                                                                CHAPTER: 12

                                                                NOTICE, MODIFIED CHAPTER 12 PLAN,
    Address: 6470 Strickland Rd
                                                                MOTIONS TO VALUE SECURITY, AVOID
             Green Sea, SC 29545
                                                                JUDICIAL LIEN, AVOID A NONPURCHASE-
                                                                MONEY, NONPOSSESSORY SECURITY
                                                                INTEREST AND LIEN, AND/OR TO ASSUME
                                                                OR REJECT AN EXECUTORY
    Last four digits of Social-Security or Individual Tax-      CONTRACT/UNEXPIRED LEASE
    Payer-Identification (ITIN) No(s)., (if any): 1533 &
                                                  2363




    I.         NOTICE TO CREDITORS AND PARTIES IN INTEREST: The debtor1 has filed a chapter 12
    bankruptcy case and listed you as a creditor or interested party. The debtor has filed the following chapter 12
    plan and motions which may affect your rights. Failure to object may constitute an implied acceptance of and
    consent to the relief requested in this document.

    II.       MOTIONS TO VALUE SECURITY, AVOID JUDICIAL LIEN, AVOID A
    NONPURCHASEMONEY, NONPOSSESSORY SECURITY INTEREST AND LIEN, AND/OR TO
    ASSUME OR REJECT AN EXECUTORY CONTRACT/UNEXPIRED LEASE. The debtor requests that
    confirmation of this plan alter the rights of the following creditors named below.

    DEADLINE FOR FILING OBJECTIONS, NOTICE OF HEARING ON MOTIONS: Objections to the
    motions and any provision of the plan must be made in accordance with SC LBR 9014-1, properly served, and filed
    with the United States Bankruptcy Court, 1100 Laurel Street, Columbia, SC 29201. Creditors and Parties in Interest
    will receive a separate notice setting a date and time for a pre-confirmation conference and a date and time for a
    hearing on confirmation of the Plan. Objections must be filed no later than the date and time set for the pre-
    confirmation conference. Timely objections will be heard at the confirmation hearing. Any amended plan resulting
    from the conference must be filed with the Court and served on the trustee and all creditors and equity security holders
    at least seven (7) days before the hearing on confirmation of the debtor's plan, in order to be considered at the
    confirmation hearing. Objections to the amended plan, if any, must be filed and served on the debtor, attorney for the
    debtor, and the trustee prior to the confirmation hearing to be considered at the confirmation hearing.

    a)        Lien avoidance. The judicial liens or nonpossessory, nonpurchase money security interests securing
    the claims listed below impair exemptions to which the debtor(s) would have been entitled under 11 U.S.C. §


1
 When used herein, the term "debtor" shall apply as applicable either in the singular or in the plural, if there are joint
debtors in the case.
        Case 20-02804-jw           Doc 74       Filed 11/03/20 Entered 11/03/20 20:38:18                       Desc Main
                                                Document      Page 2 of 10
       Name of              Value of      Total of all Exemption            Estimated           Security         Security
       Creditor and         debtor’s      other liens                       security            interest not     interest to
       description of       interest in                                     interest/debt       avoided (see be avoided
       property             property                                                            III(b)(2)(ii)    (see III(4)
       securing lien                                                                            below)           below)
       522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim listed below
       will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
       amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part III(b)
       (4) to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid
       in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien
       is to be avoided, provide the information separately for each lien.




       1. Nonpossessory, Nonpurchase-Money Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the fol-
       lowing nonpossessory, nonpurchase-money security interest and lien in household goods: N/A




        _____________ $_________          $______      $_________         $_________            $_________    $_________

       2. Judicial Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the following judicial lien:



       Name of             Estimated      Total amount of       Applicable        Value of        Amount of    Amount of
       Creditor and        amount of      all                   exemption and     debtor’s        lien not     lien avoided
       description of      lien           senior/unavoidable    Code section      interest in     avoided
       property                           liens                                   property
       securing lien


        N/A___           $_________       $__________          ___________      $________       $________     $________




                 Use this form for avoidance of liens on co-owned property only.

Name of       Total equity       Debtor’s         Applicable      Non-           Estimated       Amount       Amount of
the           (value of          equity           exemption       exempt         judicial        of lien      lien
creditor      debtor’s           (Total           and Code        equity         lien            not          avoided
and           property less      equity           section         (debtor’s                      avoided
descriptio    seni-              mul-                             equity
n of the      or/unavoidabl      tiplied by                       less
property      e liens)           debtor’s                         exemptio
securing                         pro-                             n)
liens) the                       portional
lien                             interest in
                                 property)

________      $ ________         $______          ________        $______        $_______       $_______      $_______
________                                          ________
________
    Case 20-02804-jw            Doc 74      Filed 11/03/20 Entered 11/03/20 20:38:18                      Desc Main
                                            Document      Page 3 of 10



    b)         Request for valuation of security, payment of fully secured claims, and modification of unsecured
    claims. The debtor request that the court determine the value of the secured claims listed below. For each non-
    governmental secured claim listed below, the debtor state that the value of the secured claim should be as set out
    in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise
    ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bank-
    ruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured claim
    will be paid in full with interest at the rate stated below. The portion of any allowed claim that exceeds the
    amount of the secured claim will be treated as an unsecured claim under Part 4 below. If the amount of a creditor’s
    secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety as an
    unsecured claim under Part 4 below.

    The holder of any claim listed below as having value in the column headed Amount of secured claim will retain
    the lien on the property interest of the debtor or the estate until the earlier of:

           (1) payment of the underlying debt determined under nonbankruptcy law, or

            (2) discharge of the underlying debt under 11 U.S.C. § 1228, at which time the lien will terminate and
    be released by the creditor.


    Name of creditor       Value of          Holder and        Estimate of       Amount of            Unsecured claim
    and description of     debtor’s          amount of         creditor’s        secured claim        after valuation
    property securing      interest in       superior liens    claim
    lien                   property

    Harvey Fertilizer &    $527800           Shellpoint        $ 630,998.27      $ 183,900            $ see below
    Gas Co.                                  Mortgage (in                        (527,800 –
    Tms 038-00-01-006                        name of co-                         160,000 /2)
    (Terry Strickland                        owner)
    holds a 50%                              $160,000
    interest)

    Helena Chemical                          Shellpoint        $ 448,972.74      $0                   $ 439,098.27 2
    Tms 038-00-01-006                        Mortgage and
                                             Harvey
                                             Fertilizer &
                                             Gas Co.



    Harvey Fertilizer &    $8,000            No senior liens   $ 630, 998.17     $8,000               $ See below
    Gas Co.
    TMS 019-00-01-041




    Helena Chemical        $ 85,200          No senior liens   $448,972.74       $85,200              $ 363,772.74 3
    Tms 010-00-01-098
    (residence)




2
  The Debtors’ Plan provides for the sale of other real estate subject to a lien held by this creditor. This amount will be
reduced by the proceeds from the sale.
3
  The Debtors’ Plan provides for the sale of other real estate subject to a lien held by this creditor. This amount will be
reduced by the proceeds from the sale.
Case 20-02804-jw         Doc 74     Filed 11/03/20 Entered 11/03/20 20:38:18                  Desc Main
                                    Document      Page 4 of 10



c)        Assumption or Rejection of Executory Contract/Unexpired Lease: The following leases or execut-
ory contracts will be treated as follows:


  Name of          Description       Treatment       Current        Amount        Treatment     Estimated
  Creditor         of leased                         installment    of            of            total
                   property or                       payments       arrearage     arrearage     payments
                   executory                                        to be         (describe     by trustee
                   contract                                         paid          the
                                                                                  method
                                                                                  and time
                                                                                  period of
                                                                                  cure)
 _NA_______        ___________       � Assume        $______        $______       ________      $_______
                                     � Reject                                     ________
                                                                                  ________
Case 20-02804-jw             Doc 74       Filed 11/03/20 Entered 11/03/20 20:38:18                       Desc Main
                                          Document      Page 5 of 10



III. THE CHAPTER 12 PLAN

a) FUNDING OF PLAN (INSTRUCTION: INCLUDE THE APPLICABLE FUNDING LANGUAGE)

The debtor certifies that all fees, charges and amounts required to be paid before confirmation pursuant to chapter
123 of Title 28 of the United States Code have been paid.

Debtor hereby submits future income in the amount of _____________ per month for a period of ___________
______ beginning ___________________.


Debtor hereby submits future income in the amount of _____________ per quarter for a period of ___________
____ beginning _________________________.


Debtor hereby submits future income in the amount of $51,485.97 per year for a period of five years.
Annual payments are to begin on December 31, 2021 and on December 31 each year for a period of five
years.

In addition, the Debtors will make a one time adequate protection payment in the amount of $16,666.67 on
August 1, 2021.

b) PLAN DISBURSEMENTS (INSTRUCTION: INCLUDE THE APPLICABLE DISBURSEMENT
LANGUAGE)

After deduction of ten percent (10%) from the above amount, to be applied towards administrative expenses, the
trustee shall make disbursements as follows:

1. Treatment of Attorney’s Fees: To the attorney's fees of the debtor in an amount not to exceed ________, after
approval by the Court, at the rate of ten percent (10%) of the gross payment, until paid in full. This percentage may
be reduced or increased by the trustee as necessary.
2. Treatment of Secured Claims: [INSTRUCTION: THE APPLICABLE LANGUAGE SET FORTH BELOW IS
TO BE REPEATED FOR EACH SECURED CREDITOR AND FOR EACH CLASS OF COLLATERAL HELD
BY A SECURED CREDITOR.]

If relief from the automatic stay is ordered as to any item of collateral listed in Part III(b)(2), then, unless oth-
erwise ordered by the court, all payments as to that collateral will cease, and all secured claims based on that
collateral will no longer be treated by the plan.

        (i) Maintenance of payments and cure of default. The debtor will maintain the current contractual install-
ment payments on the secured claims listed below, with any changes required by the applicable contract and
noticed in conformity with any applicable rules. These payments will be paid by the debtor. Any existing arrear-
age on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
stated.

       Name of Creditor: _________________________________

       Claim No:___________________ Claim Amount: ______________________

       Collateral: _________________________________________

       Amount of Arrearage (if any): __________________

       Arrearage payments: This creditor is to be paid $_____________ per _____________ for a period of
       ________________ which includes interest at _______% per annum.


        (ii) Secured portion of claims altered by valuation and lien avoidance: (The remaining portion of the
Case 20-02804-jw           Doc 74      Filed 11/03/20 Entered 11/03/20 20:38:18                    Desc Main
                                       Document      Page 6 of 10


allowed claim will be treated as a general unsecured claim.)

       Name of Creditor: Harvey Fertilizer & Gas Co.

       Collateral: real estate, TMS ## 038-00-01-006 and 019-00-01-041

       Claim number: 5

        This creditor is wholly secured in the amount of $191,900 as of the effective date of Confirmation.

       The unsecured portion of this creditor's claim is $439,098.27.

       This creditor is to be paid $19,245.36 per year for a period of 5 years, which is based on a 15-year
       amortization and includes interest at 6.25% per annum.

       Other provisions for this creditor: Debtors will make an adequate protection payment in the amount of
       $8,452.39 on August 1, 2021. Payments will commence December 31, 2021. Payments will be
       made through the plan for five years. All principal and interest will be due on June 1, 2027.

       OTHER REAL ESTATE SUBJECT TO THE LIEN OF THIS CREDITOR: This creditor holds a
       first lien on real estate identified by TMS ## 021-00-01-083, 010-00-01-057, and a junior lien on
       real estate identified by TMS ## 015-00-01-002 and 010-00-01-040. This real estate will be
       marketed by the Debtors. If a contract for sale is not obtained within 6 months from the date of
       confirmation, the Debtors will consent to an auction of the real estate by the Chapter 12 Trustee.




       Name of Creditor: Helena Chemical

        Collateral: real estate TMS # 010-00-001-098

       Claim number 8

       This creditor is wholly secured in the amount of $85,200 as of the effective date of
       Confirmation.

       The unsecured portion of this creditor's claim is $ 363,772.74.

       This creditor is to be paid $8,916.28 per year for a period of 5 years, which is based on a 15-year
       amortization and includes interest at 6.25% per annum.

       Other provisions for this creditor: Debtors will make an adequate protection payment in the amount of
       $3,915.95 on August 1, 2021. Payments will commence December 31, 2021. Payments will be
       made through the plan for five years. All principal and interest will be due on June 1, 2027.

       OTHER REAL ESTATE SUBJECT TO THE LIEN OF THIS CREDITOR: This creditor holds a
       first lien on real estate identified by TMS # 015-00-01-017, 0107.00-81-8059.000 (NC). And 00-
       80-5788.000 (NC) and a junior lien on real estate identified by TMS ## 015-00-01-002, 010-00-
       01-040, 021-00-01-083, and 010-00-01-057. This real estate will be marketed by the Debtors. If a
       contract for sale is not obtained within 6 months from the date of confirmation, the Debtors will
       consent to an auction of the real estate by the Chapter 12 Trustee.


       (iii) Other secured debts (allowed claim to be paid in full without valuation or avoidance of lien):

       Name of Creditor: United Community Bank

       (iv) Claim No:7 Claim Amount: 89,416.28

       Collateral: real estate tms 015-00-01-002
Case 20-02804-jw        Doc 74        Filed 11/03/20 Entered 11/03/20 20:38:18                   Desc Main
                                      Document      Page 7 of 10


     This creditor is wholly secured in the amount of $89,416.28 as of the effective date of
     confirmation.

     This real estate will be marketed by the Debtors. If a contract for sale is not obtained within 6
     months from the date of confirmation, the Debtors will consent to an auction of the real estate by
     the Chapter 12 Trustee.


   (i) Name of Creditor: Anderson Brothers Bank

     Claim No: 21 Claim Amount: $258,686.63

     Collateral: real estate, tms 010-00-01-040

     This creditor is wholly secured in the amount of $258,686.63 as of the effective date of
     confirmation.

     This real estate will be marketed by the Debtors. If a contract for sale is not obtained within 6
     months from the date of confirmation, the Debtors will consent to an auction of the real estate by
     the Chapter 12 Trustee.

   (i) Name of Creditor: Anderson Brothers Bank

     Claim No: 20 Claim Amount: $66,165.48

     Collateral: Marion County SC real estate, tms 044-00-00-030

     This creditor is wholly secured in the amount of $66,165.41 of the effective date of
     confirmation.

     This real estate will be marketed by the Debtors. If a contract for sale is not obtained within 6
     months from the date of confirmation, the Debtors will consent to an auction of the real estate by
     the Chapter 12 Trustee.


     Name of Creditor: Deere & Co.

     Claim No: 10 Claim Amount: $15,475.27

     Collateral: Jon Deere 7420 row crop tractor

     This creditor is wholly secured in the amount of $15,475.27 as of the effective date of
     confirmation.

     This creditor is to be paid $3,698.79 per year for a period of five years which includes interest at 6.25%
     per annum.


     Other provisions for this creditor: Debtors will make an adequate protection payment in the amount

     of $711.27 on August 1, 2021.Payments will commence December 31, 2021. All payments

     will be made through the plan.

   (i) Name of Creditor: Deere & Co.

     Claim No: 12 Claim Amount: $20.058.53

     Collateral: JD 6100 sprayer

     This creditor is wholly secured in the amount of $20,058.53 as of the effective date of
     confirmation.
Case 20-02804-jw               Doc 74    Filed 11/03/20 Entered 11/03/20 20:38:18                    Desc Main
                                         Document      Page 8 of 10


        This creditor is to be paid $4,794.25 per year for a period of five years, which includes interest at 6.25%
        per annum.
        Other provisions for this creditor: Debtors will make an adequate protection payment in the amount

        of $921.93 on August 1, 2021.Payments will commence December 31, 2021. All payments

        will be made through the plan.

     (i) Name of Creditor: South Carolina Department of Revenue

        Claim No: 1 Claim Amount: $21,723.42

        Collateral: tax lien

        This creditor is wholly secured in the amount of $20,890.00 as of the effective date of
        confirmation.

        This creditor is to be paid $4,858.48 per year for a period of five years which includes interest at 5.25%
        per annum.


        Other provisions for this creditor: Debtors will make an adequate protection payment in the amount

        of $998.45 on August 1, 2021.Payments will commence December 31, 2021. All payments

        will be made through the plan.



 (ii) Surrender of collateral. The collateral held by each creditor listed below is hereby surrendered. No payment
            will be made to this creditor. The debtor requests that upon confirmation of this plan the stay under 11
U.S.C. § 362(a) be terminated as to the collateral only and the stay under § 1201 be terminated in all respects.
Any allowed unsecured claim resulting from the disposition of the collateral will be treated in section 4 below.

Name of Creditor                                    Collateral

Deere & Co. claim 9                            GP 2400 turbo chopper


Deere & Co. claim 11                           JD 2620 tandem disk


Anderson Brothers Bank claim 19                Farm machinery and equipment
Case 20-02804-jw            Doc 74         Filed 11/03/20 Entered 11/03/20 20:38:18                  Desc Main
                                           Document      Page 9 of 10



3. Treatment of Priority Claims.

       (i) Domestic Support Claims. 11 U.S.C. § 507(a)(1): N/A

      a. Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to
(name of DSO creditor), at the rate of $ or more per until the balance, without interest, is paid in full.

       b. The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 101(14A)
on a timely basis directly to the creditor.

        c. Any party entitled to collect child support or alimony under applicable non-bankruptcy law may col-
lect those obligations coming due after this case was filed from the income or assets of the debtor-parent/spouse
without further order or relief from the automatic stay. (Any claim for child support or alimony due before this
case was filed must be collected in accordance with 11 U.S.C. § 507(a)(1) and 11 U.S.C. § 1222(a)(2).)

       (ii) Other Priority debt.

Subsequent to the above, payments to priority creditors, including tax claims, will be paid on a pro-rata basis
until paid in full. These are as follows: [INSTRUCTION: THE FOLLOWING SHOULD BE COMPLETED FOR
EACH PRIORITY CREDITOR.]

       Name of Creditor: Internal Revenue Service

       Claim No: 6 Claim Amount: 1174.78

       Payment Amount: $587.39 per year for a period of two years. This creditor

       shall be paid no interest on its claim.



       Name of Creditor: South Carolina Department of Revenue

       Claim No: 1 Claim Amount: $530.31

       Payment Amount: $530.31 per year for a period of one year. This creditor shall

       be paid no interest on its claim.



       Name of Creditor: Horry County Treasurer

       Claim No: 13 Claim Amount:1727.31

       Payment Amount: $863.66 per year for a period of two years. This creditor

       shall be paid no interest on its claim.

4. Treatment of Unsecured Claims.

Subsequent to the above, unsecured creditors will be paid on a pro rata basis. The Debtors will pay $3,706.51
on December 31, 2021, $4,236.82 on December 31, 2022, and $5,687.87 on December 31, 2023, 2024, and
2025. Unsecured creditors will be paid not less than 2% of the total allowed unsecured, non-priority claim.

IV. ADDITIONAL PLAN PROVISIONS

Upon confirmation of the plan, the debtor shall tender to the Chapter 12 Trustee, at the time the debtor’s first
payment under the Plan is due, $200.00 to pay the bank fees associated with the bank account to be opened by
the trustee for the debtor’s plan payments. On the 12th month thereafter, the debtor shall pay to the trustee
$200.00 to pay the bank fees, or an amount agreed to by the debtor and the trustee. Should the bank fees exceed
 Case 20-02804-jw            Doc 74       Filed 11/03/20 Entered 11/03/20 20:38:18                      Desc Main
                                         Document      Page 10 of 10


 the annual $200.00 payment, the trustee reserves the right to apply for reimbursement for the excess as an admin-
 istrative expense. Upon completion of the Plan, or dismissal of the debtor’s bankruptcy case, the trustee shall
 return to the debtor any funds not needed to pay the bank fees.

 Upon confirmation of the plan, property of the estate will remain property of the estate, but title to the property
 shall revest in the debtor. Unless the plan otherwise provides, secured creditors shall retain their liens upon their
 collateral until the allowed amounts of their claims are paid in full.


 Except as provided herein, the automatic stay provisions of 11 U.S.C. § 362(a) shall remain in effect until the
 case is closed but may be modified pursuant 11 U.S.C. § 362(d) on motion of a party in interest.

 The effective date of confirmation is the date upon which the order of confirmation becomes final.

November 3, 2020
                                      s/ Reid B. Smith
                                      Reid B. Smith, District Ct. ID 4200
                                      Attorney for Debtors
                                      1712 St. Julian Place, Suite 102
                                      Columbia, SC 29204
                                      (803) 779-2255
                                      (803) 799-3131 fax
                                      rsmith@birdsmithlaw.com
